COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  DONNIE RAY PEOPLES,                                 §         No. 08-19-00306-CR

                                Appellant,            §           Appeal from the

  v.                                                  §         143rd District Court

  THE STATE OF TEXAS,                                 §        of Ward County, Texas

                                Appellee.             §      (TC# 19-10-25230-CVW)

                                 MEMORANDUM OPINION

       Appellant Donnie Ray Peoples has filed a motion to withdraw his appeal, stating that he

no longer wishes to proceed with his appeal. We construe this as a motion to voluntarily dismiss

his own appeal.     The Court grants Appellant’s motion and dismisses this appeal.          See

TEX.R.APP.P. 42.2 (governing voluntary dismissals in criminal cases).


                                             JEFF ALLEY, Chief Justice

February 27, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  1